FILED
                                                                    United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                       December 16, 2016
                        _________________________________
                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court
JUVENCIA DARSHA TOWNSEND,

     Plaintiff - Appellant,

v.                                                        No. 16-1141
                                              (D.C. No. 1:14-CV-02961-RBJ-KMT)
COLORADO DEPARTMENT OF                                     (D. Colo.)
CORRECTIONS; EVERINGHAM, Case
Manager; ROACH, Case Manager;
DURAN, Case Manager; JOHN C.
ROBERTS, Corrections Officer; SGT.
TONYA GAMBLIN, Housing; SGT.
TODD CHRIST; Major MARK
ALHOLTZ, Housing; LT. TRAXLER,
Head Case Manager; JACKSON, Case
Manager; DAVID JOHNSON, Warden;
DEETS, Case Manager,,

     Defendants - Appellees.
                     _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before LUCERO, MATHESON, and BACHARACH, Circuit Judges.
                 _________________________________




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Juvencia Townsend, a state prisoner proceeding pro se, appeals the district

court’s dismissal of her 42 U.S.C. § 1983 action. Exercising jurisdiction under 28

U.S.C. § 1291, we affirm.

      Townsend is a prisoner in the custody of the Colorado Department of

Corrections. She alleges claims of discrimination, harassment, retaliation, and due

process violations against various corrections department employees. The district

court denied Townsend’s request for appointment of counsel and subsequently

dismissed each of her claims. It concluded that Townsend failed to exhaust

administrative remedies, did not state a claim for discrimination, and that her

retaliation claim was time-barred. Townsend timely appealed.

      On appeal, Townsend presents only three narrow bases for relief. First, she

appears to argue that the district court judge should have recused himself because he

presided over Townsend’s criminal trial and was biased against her. However,

“[a]dverse rulings alone are insufficient grounds for disqualification, as is evidence

that the judge criticized or was angry with a party.” In re Am. Ready Mix, Inc., 14

F.3d 1497, 1501 (10th Cir. 1994) (citations omitted). Townsend does not provide

any additional facts to support her claim of bias. Thus, the district court judge was

not required to recuse.

      Townsend also argues that the district court erred in denying her requests for

appointed counsel. There is no constitutional right to counsel in a civil case.

Johnson v. Johnson, 466 F.3d 1213, 1217 (10th Cir. 2006). However, a district court

has discretion to request counsel for a litigant who is unable to afford one. Id. (citing

                                            2
28 U.S.C. § 1915(e)(1)). We review the district court’s denial for abuse of

discretion, considering “the merits of the claims, the nature of the claims, [the

plaintiff’s] ability to present the claims, and the complexity of the issues.” Rachel v.

Troutt, 820 F.3d 390, 397 (10th Cir. 2016). The district court’s decision was

reasonable: Townsend’s claims are not novel or complex, and she was able to

adequately present her case before the district court.

       Finally, Townsend argues that the district court erroneously denied her motion

requesting reports and documents, apparently in reference to initial disclosures. But

Fed. R. Civ. P. 26(a)(1)(B) exempts from initial disclosures “an action brought

without an attorney by a person in the custody of . . . a state.” Thus, the district court

did not err.

       For the foregoing reasons, we AFFIRM the district court. We DENY

Townsend’s motion to dismiss the appeal without prejudice1 and GRANT her motion

to proceed in forma pauperis. She is reminded of her obligation to continue making

partial payments until the entire filing fee has been paid in full. See 28 U.S.C.

§ 1915(b).

                                             Entered for the Court


                                             Carlos F. Lucero
                                             Circuit Judge




       1
        Townsend mistakenly appears to think that if we dismiss without prejudice,
she will be allowed to refile her appeal at any time.
                                            3